Exhibit 10.1

LOGO [g17355g25h24.jpg]

August 9, 2010

Bradley Abelow

49 Clinton Avenue

Montclair, NJ 07042

 

Re: MF Global – Employment Agreement

Dear Bradley:

This is your EMPLOYMENT AGREEMENT (this “Agreement”) with MF Global Holdings
Ltd., a Delaware corporation (“MF Global”). This Agreement sets forth the terms
of your employment with MF Global and its subsidiaries and affiliates (together,
the “MF Global Group”).

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business on March 31, 2013 (the “Agreement
Term”). All references to “your employment” in this Agreement will refer to your
employment during the Agreement Term.

Commencing April 1, 2013, the Agreement Term will extend for successive two
(2) year periods upon written notice by MF Global to you not later than six
(6) months prior to the expiration of the initial or any successive term of this
Agreement. You may provide written notice of non-extension within one (1) month
after such notice by MF Global (“Non-Extension Notice”) if MF Global does not
offer to extend the Agreement Term on terms and conditions (including payment of
your Salary and Bonus, participation in executive compensation plans and
employee benefit programs and severance benefits) that are substantially similar
to those in effect immediately prior to the expiration of the Agreement Term
(taking into account any extensions), provided that MF Global will have 30 days
to cure the terms and conditions of its offer to extend the Agreement Term
before such Non-Extension Notice becomes effective. Upon the expiration of the
Agreement Term (taking into account any extensions), you will continue to be an
employee of MF Global “at-will” (unless and until MF Global or you gives written
notice to the other of termination).

The provisions of Sections 5(d), 7, 8, 9, 11, 12 and 13, and the provisions of
the Schedule applicable thereto, shall survive the termination of the Agreement
Term and any concurrent or subsequent termination of your employment thereunder
and shall continue to be in effect thereafter to the extent applicable, provided
that Section 9 shall survive only respecting a change in ownership or control
contemplated thereunder occurring on or prior to such termination irrespective
of when payments thereunder may be made; Section 6 and the provisions of the
Schedule applicable thereto, shall survive any termination of your employment
occurring prior to the expiration of the Agreement Term; and Section 6(g), and
the provisions of the Schedule applicable thereto, shall survive any termination
of your employment in connection with the expiration of the Agreement Term.

MF Global Holding USA Inc.

717 Fifth Avenue

9th Floor

New York, New York 10022-8101

Tel 212-589-6200

Fax 212-589-6250

www.mfglobal.com



--------------------------------------------------------------------------------

3. Your Position, Performance and Other Activities

 

  (a) Position. You will be employed in the position stated in your Schedule.

 

  (b) Authority, Responsibilities, and Reporting. Your authority,
responsibilities and reporting relationships will correspond to your position
and will include any particular authority, responsibilities and reporting
relationships consistent with your position that MF Global’s Board of Directors
(the “Board”) or any officer of the MF Global Group to whom you report may
assign to you from time to time. Any specific reporting relationship provided in
your Schedule replaces the relationship provided in this Section 3(b), and any
specific authority or responsibility provided in your Schedule is in addition to
that provided in this Section 3(b).

 

  (c) Performance. During your employment, you will devote substantially all of
your business time and attention to the MF Global Group and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

  (d) Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the MF Global
Group. However, you may (1) serve, without Board approval, on civic, educational
or charitable boards or committees and, with the prior written approval of the
Board, on other corporate boards or committees (which approval previously was
granted for those boards and committees set forth in the Schedule), (2) manage
personal investments, or (3) deliver lectures, fulfill speaking engagements or
teach at educational institutions, so long as the activities in clauses
(1) through (3) above do not significantly interfere with your performance of
your responsibilities under this Agreement.

 

4. Your Compensation

 

  (a) Salary. You will receive an annual base salary (your “Salary”). The
starting amount of your Salary is in your Schedule. MF Global will review your
Salary at least annually and may increase it at any time for any reason.
However, your Salary may not be decreased at any time (including after any
increase) other than as part of an across-the-board salary reduction that
applies in the same manner to all similarly situated executives, and any
increase in your Salary will not reduce or limit any other obligation to you
under this Agreement. Your Salary will be paid in accordance with the MF Global
Group’s normal practices for similarly situated executives.

 

  (b) Bonus. You will be eligible to receive an annual bonus (your “Bonus”) for
each fiscal year of MF Global ending during your employment, which may be paid
in a combination of cash and equity-based awards. The amount and form of your
Bonus, including the amount payable upon achievement of target-level
performance, for each fiscal year (if any) will be determined by the Board (or a
committee of the Board) and paid in a manner consistent with other similarly
situated executives.

 

  (c) Stock Option Grant. You will be eligible to receive a Stock Option Grant
in accordance with your Schedule.

 

  (d) Other Executive Compensation Plans. You will be entitled to participate in
all of the MF Global Group’s executive compensation plans, including any
management incentive plans, long-term compensation plans, equity compensation
option plans and deferred compensation plans, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

Bradley Abelow

      Page 2



--------------------------------------------------------------------------------

5. Your Benefits

 

  (a) Employee Benefit Plans. During your employment, you will be entitled to
participate in the MF Global Group’s employee benefit and welfare plans,
including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

  (b) Vacation. You will be entitled to paid annual vacation on a basis that is
at least as favorable as that provided to other similarly situated executives of
the MF Global Group.

 

  (c) Business Expenses. You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement. However, your reimbursement will be subject to the MF Global
Group’s normal practices for similarly situated executives, provided that such
reimbursements pursuant to this Section 5(c) will be paid no later than the end
of the calendar year following the year in which such reimbursable expenses were
incurred.

 

  (d) Indemnification. To the fullest extent permitted under the By-Laws of MF
Global as in effect on your Execution Date set forth below and with any
subsequent changes mandated by applicable law (“By-Laws”), MF Global will
indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, against you arising by
reason of your status as a director, officer, employee and/or agent of the MF
Global Group during your employment, and for your period of employment you are
an “Officer” as provided in the By-Laws. You will at all relevant times be
covered under any contract of directors and officers liability insurance that
covers directors of MF Global (other than any coverage that specifically covers
solely independent directors).

 

  (e) Additional Benefits. During your employment, you will be provided the
additional benefits stated in your Schedule.

 

6. Termination of Your Employment

 

  (a) No Reason Required. You or MF Global may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 6(c).

 

  (b) Related Definitions.

 

  (1)

“Cause” means any of the following: (A) your continued and willful failure to
perform substantially your responsibilities to the MF Global Group under this
Agreement, after demand for substantial performance has been given by the Board
or any officer of the MF Global Group to whom you report that specifically
identifies how you have not substantially performed your responsibilities;
(B) your willful engagement in illegal conduct or in gross misconduct in
connection with the business of the MF Global Group; (C) your conviction of, or
plea of guilty or nolo contendere to, a felony; (D) your willful and material
breach of the MF Global Group’s written code of conduct and business ethics or
other material written policy, material procedure or material guideline relating
to personal conduct in effect from time to time or Section 7 or 8; (E) your
willful attempt to obstruct or willful failure to cooperate with any
investigation authorized by the

 

Bradley Abelow

      Page 3



--------------------------------------------------------------------------------

 

Board or any governmental or self-regulatory entity; or (F) your
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity contemplated by this Agreement or your loss of any
governmental or self- regulatory license that is reasonably necessary for you to
perform your responsibilities to the MF Global Group under this Agreement, if
(i) the disqualification, bar or loss continues for more than 60 days and
(ii) during that period the MF Global Group uses its good faith efforts to cause
the disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid in full to the extent legally permissible).

 

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

Any determination of Cause by MF Global shall be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until you have been given written notice detailing the specific
Cause event and, except for conditions set forth at clauses (C) or (F), an
opportunity on at least fifteen (15) days advance written notice to appear (with
legal counsel) before the Board to discuss the specific circumstances alleged to
constitute a Cause event. In addition, the Board must give you notice and 10
days to cure the first event constituting Cause under Section 6(b)(1)(D) or
(E) (unless the event cannot be cured).

 

  (2) “Good Reason” means any of the following: (A) any material and adverse
change in your position with the MF Global Group; or (B) any material diminution
in your authority, responsibilities and reporting relationships as provided in
Section 3(b) (and your Schedule); or (C) any material failure by MF Global to
comply with Section 4 (and your Schedule); or (D) MF Global requiring you to be
based at any office more than 35 miles from the place of employment stated in
your Schedule (however, travel required by MF Global in connection with your
duties will not constitute Good Reason); or (E) any purported termination by MF
Global of your employment that is in breach of this Agreement; (F) any failure
by MF Global to comply with Section 11(c); or (G) any material breach of this
Agreement by MF Global not otherwise specifically provided for in this
Section 6(b)(2).

If you do not give a Termination Notice within 90 days after the initial
existence of an event constituting Good Reason, the event will no longer
constitute Good Reason. In addition, (i) an isolated, insubstantial and
inadvertent failure by MF Global under Section 6(b)(2)(A) through (C) that is
not in bad faith and is cured promptly on your giving MF Global notice will not
constitute Good Reason and (ii) you must give MF Global notice and 30 days to
cure the event constituting Good Reason.

 

  (3)

“Disability” means your absence from your responsibilities with MF Global on a
full-time basis for 130 business days in any consecutive 12 months as a result
of incapacity due to mental or physical illness or injury. If MF Global
determines in

 

Bradley Abelow

      Page 4



--------------------------------------------------------------------------------

 

good faith that your Disability has occurred, it may give you a Termination
Notice. If within 30 days of the Termination Notice you do not return to
full-time performance of your responsibilities, your employment will terminate.
If you do return to full-time performance in that 30-day period, the Termination
Notice will be cancelled for all purposes of this Agreement. Except as provided
in this Section 6(b)(3), your incapacity due to mental or physical illness or
injury will not affect MF Global’s obligations under this Agreement (including
that such illness or injury will not constitute a basis for Cause).

 

  (c) Advance Notice Generally Required.

 

  (1) To terminate your employment, either you or MF Global must provide a
Termination Notice to the other. A “Termination Notice” is a written notice that
states the specific provision of this Agreement on which termination is based,
including, if applicable, the specific clause of the definition of Cause or Good
Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.

 

  (2) You and MF Global agree to provide 60 days’ advance Termination Notice of
any termination, unless your employment is terminated by MF Global for Cause or
because of your Disability or death. Accordingly, the effective date of early
termination of your employment will be 60 days after Termination Notice is given
except that (A) the effective date will be the date of ME Global’s Termination
Notice if your employment is terminated by MF Global for Cause, although MF
Global may provide a later effective date in the Termination Notice, (B) the
effective date will be 30 days after Termination Notice is given if your
employment is terminated because of your Disability, and (C) the effective date
will be the time of your death if your employment is terminated because of your
death.

 

  (d) With Good Reason or Without Cause. If MF Global terminates your employment
without Cause or you terminate your employment for Good Reason prior to the
expiration of the Agreement Term:

 

  (1) MF Global will pay the following as of the end of your employment:
(A) your unpaid Salary through the date of termination, (B) your Salary for any
accrued but unused vacation through the date of termination, and (C) any accrued
expense reimbursements and other cash entitlements (including for accrued
expense reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
(together, the “Other Benefits”).

 

  (2) MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned
but unpaid Bonus for the fiscal year ending upon or immediately before the end
of your employment.

 

  (3)

MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the extent
not previously awarded or paid, your Bonus for the fiscal year in which your
termination of employment occurs based on the achievement of actual

 

Bradley Abelow

      Page 5



--------------------------------------------------------------------------------

 

performance goals (taking into account, to the extent consistent with any
applicable requirements of Section 162(m) of the Code, the status of such
performance goals at the date of termination and disregarding any subjective
performance goals and any other exercise by the Board or any committee thereof
of negative discretion) multiplied by the number of days of your employment
since the fiscal year ending before such date of termination divided by 365.

 

  (4) MF Global will pay your Severance Pay. Your “Severance Pay” means (A) the
sum of your Salary and your annual target Bonus for the fiscal year in which the
Termination Notice is given (or if such target Bonus has not yet been
established for such fiscal year, the target Bonus for the fiscal year prior to
the year in which the Termination Notice is given) multiplied by (B) the
severance multiplier provided on your Schedule (your “Severance Multiplier”).

 

  (5) All service-based vesting (and, if applicable, non-performance-based
exercise) conditions relating to share options, restricted shares and other
equity-based compensation awarded by MF Global to you will be deemed fully
satisfied. The settlement of the awards will continue in accordance with the
relevant award agreement (except that share options will remain outstanding for
at least 12 months after the end of your employment (or, it earlier, until they
would have expired but for your termination)) and, it applicable, performance
terms will continue in effect and be measured without regard to your
termination. Any securities so issued or awarded will remain subject to such
restrictions on transfer as are required by applicable securities laws. The
benefit provided for by this Section 6(d)(5) is referred to as “Accelerated
Vesting”.

 

  (6) Subject to (i) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following notice to you from MF Global of your COBRA rights and (ii) your
compliance with the obligations in Sections 7 and 8, for a period of up to 18
months following your termination of employment (provided you remain eligible
for COBRA continuation coverage), MF Global will make available health benefit
coverage substantially equivalent to that available before the date of
termination and will pay you a monthly amount equal to the difference between
the applicable COBRA premium and the amount you would have paid for such
coverage if you were an active employee of the MF Global Group unless and until,
respecting such payment, you become eligible to receive substantially similar or
improved health benefits from a subsequent employer (whether or not you accept
such benefits). Payment will be paid in advance on the first payroll day of each
month, beginning with the month after your date of termination (except that any
payments otherwise due within the first 54 days following the date of
termination will instead be paid on the 55th day). You will notify MF Global of
your eligibility for health benefits from a subsequent employer within 30 days
of such eligibility.

 

  (7) During the number of years equal to your Severance Multiplier, you will be
entitled to life insurance coverage on a basis that is substantially equivalent
to that available as an active-employee before the date of termination unless
you become eligible to receive substantially similar or improved life insurance
benefits from another employer (whether or not you accept such benefits). You
will notify MF Global of your eligibility for life insurance benefits from a
subsequent employer within 30 days of such eligibility. Following such period of
continued coverage, you will be entitled to continue such life insurance
coverage at your sole expense in accordance with the terms and conditions of the
applicable policy.

 

Bradley Abelow

      Page 6



--------------------------------------------------------------------------------

  (e) For Cause or Without Good Reason. If MF Global terminates your employment
for Cause or you terminate your employment without Good Reason, MF Global will
pay your Accrued Compensation and your Other Benefits.

 

  (f) For Your Disability or Death. If your employment terminates as a result of
your Death or Disability, MF Global will pay your Accrued Compensation, Earned
Bonus and Accrued Bonus and will provide your Other Benefits and Accelerated
Vesting. In addition, MF Global will pay you an amount equal to your annual
Salary then in effect (your “Disability/Death Pay”).

 

  (g) On Expiration of this Agreement. If your employment terminates in
connection with the expiration of the Agreement Term as a result of MF Global
not providing notice of extension of the Agreement Term in accordance with
Section 2 or your providing a Non- Extension Notice, you will receive your
Accrued Compensation, your Other Benefits and your Earned Bonus. In addition,
you will receive the other termination benefits set forth in your Schedule.

 

  (h) Condition. Within 10 days after the date of your termination of employment
pursuant to Section 6(d), (f) or (g), MF Global will tender to you (or your
estate) an agreement releasing from all liability (other than the payments and
benefits contemplated by this Agreement) each member of the MF Global Group and
any of their respective past or present officers, directors, employees or
agents, and imposing no other covenants upon you than are then effective under
this Agreement or as provided in this Section 6(h), and setting forth your
payments, benefits and other entitlements due under Section 6(d), (f) or (g), as
applicable. MF Global will not be required to make the payments and provide the
benefits and other entitlements (other than the Accrued Compensation and Other
Benefits) due under Section 6(d), (f) or (g), as applicable, unless you (or your
estate) execute and deliver such agreement to MF Global within 55 days following
such date of termination, which you (or your estate) do not revoke. This
agreement will be in the form normally provided by the MF Global Group to
similarly situated executives at the time, which form, for the avoidance of
doubt, will include a mutual non-disparagement covenant satisfactory to MF
Global. If MF Global fails to tender such agreement to you (or your estate)
within 10 days after the date of your termination of employment, the condition
of payment under this Section 6(h) will be deemed satisfied.

 

  (i) Timing. All Accrued Compensation will be paid promptly after the end of
your employment. Subject to Section 6(h), any Earned Bonus or Accrued Bonus due
will be paid in accordance with the form and timing provisions contemplated by
Section 4(b) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

 

  (j) Section 409A.

 

  (1) It is the parties’ intention that the payments and benefits to which you
could become entitled in connection with your employment under this Agreement be
exempt from or comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
promulgated thereunder. The provisions of this Section 6(j) shall qualify and
supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention while to the maximum possible extent preserving the

 

Bradley Abelow

      Page 7



--------------------------------------------------------------------------------

 

economic terms otherwise intended hereunder. If you or MF Global believes, at
any time, that any of such payment or benefit is not so exempt or does not so
comply, you or MF Global will promptly advise the other party and will negotiate
reasonably and in good faith to amend the terms of such arrangement such that it
is exempt or complies (with the most limited possible economic effect on you and
on MF Global) or to mitigate any additional tax or interest (or both) that may
apply under Section 409A if exemption or compliance is not practicable. MF
Global agrees that it will not, without your prior written consent, knowingly
take any action, or knowingly refrain from taking any action, other than as
required by law, that would result in the imposition of tax or interest (or
both) upon you under Section 409A, unless such action or omission is pursuant to
your written request.

 

  (2) To the extent applicable, each and every payment made pursuant to
Section 6 of this Agreement shall be treated as a separate payment and not as
one of a series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

  (3) If you are a “specified employee” (determined by MF Global in accordance
with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of your
separation from service as defined for purposes of Section 409A (a “Separation
from Service”) with MF Global, and if any payment, benefit or entitlement
provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting you to additional tax or interest
(or both) under Section 409A, then any such payment, benefit or entitlement that
is payable during the first six (6) months following the Separation from Service
shall be paid or provided to you in a lump sum cash payment to be made on the
earlier of (x) your death and (y) the first business day of the seventh
(7th) month immediately following your Separation from Service.

 

  (4) Except to the extent any reimbursement, payment or entitlement under this
Agreement does not constitute Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(as defined in Section 409A) to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
you in any other calendar year (subject to any lifetime and other annual limits
provided under MF Global’s health plans), (ii) the reimbursements for expenses
for which you are entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, or (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.

 

  (5) Any payment or benefit paid or provided under Section 6 hereof or
otherwise paid or provided due to a Separation from Service that is exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be
paid or provided to you only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of your second taxable year
following your taxable year in which the Separation from Service occurs;
provided, however that MF Global reimburses such expenses no later than the last
day of the third taxable year following your taxable year in which your
Separation from Service occurs.

 

Bradley Abelow

      Page 8



--------------------------------------------------------------------------------

  (6) It is the parties’ intention that the definition of Good Reason and the
separation- from-service procedures specified in Section 6(c) hereof satisfy the
conditions set forth in Treasury Regulation Section 1.409A-1(n)(2) for a
termination for Good Reason to be treated as an “involuntary separation from
service” for purposes of Section 409A.

 

  (7) Any dispute resolution payment (including related reimbursable expenses,
fees and other costs) that does not constitute a “legal settlement” in
accordance with Treasury Regulation 1.409A-1(b)(11) will be paid by MF Global to
you not later than the last day of your taxable year following the year in which
the dispute is resolved.

 

  (8) Any payment, benefit or entitlement provided for in this Agreement that
constitutes Nonqualified Deferred Compensation due upon a termination of
employment shall be paid or provided to you only upon a Separation from Service.

 

7. Proprietary Information.

 

  (a) Definition. “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any
matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
that is not authorized by the MF Global Group or (3) that you can establish was
independently developed by you without reference to any Proprietary Information.

 

  (b) Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the MF Global Group’s activities and may
already have Proprietary Information. You agree that the Proprietary Information
is the exclusive property of the MF Global Group, and that, during your
employment, you will use and disclose Proprietary Information only for the MF
Global Group’s benefit and in accordance with any restrictions placed on its use
or disclosure by the MF Global Group. After your employment, you will not use or
disclose any Proprietary Information. In addition, nothing in this Agreement
will operate to weaken or waive any rights the MF Global Group may have under
statutory or common law, or any other agreement, to the protection of trade
secrets, confidential business information and other confidential information.

 

  (c) Return of Proprietary Information. When your employment terminates, you
agree to return to MF Global all Proprietary Information, including all notes,
mailing lists, rolodexes and computer files that contain any Proprietary
Information. You agree to do anything reasonably requested by MF Global in
furtherance of perfecting the MF Global Group’s possession of, and title to, any
Proprietary Information that was at any time in your possession.

 

Bradley Abelow

      Page 9



--------------------------------------------------------------------------------

  (d) Limitations. Nothing in this Agreement prohibits you from providing
truthful testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.

 

8. On-going Restrictions on Your Activities

 

  (a) Related Definitions. This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity anywhere (x) as a futures commission merchant, broker dealer or
similarly situated intermediary or (y) that is an activity in which MF Global
Group is engaged on your date of termination and which represents more than 10%
of MF Global’s pre-tax net income during the four completed fiscal quarters
immediately prior to your date of termination or (2) holds a 5% or greater
equity, voting or profit participation interest in any enterprise that engages
in such an activity.

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

  (b) Your Importance to the MF Global Group and the Effect of this Section 8.
You acknowledge that:

 

  (1) In the course of your involvement in the MF Global Group’s activities, you
will have access to Proprietary Information and the MF Global Group’s client
base and will profit from the goodwill associated with the MF Global Group. On
the other hand, in view of your access to Proprietary Information and your
importance to the MF Global Group, if you compete with the MF Global Group for
some time after your employment, the MF Global Group will likely suffer
significant harm. In return for the benefits you will receive from the MF Global
Group and to induce MF Global to enter into this Agreement, and in light of the
potential harm you could cause the MF Global Group, you agree to the provisions
of this Section 8. MF Global would not have entered into this Agreement if you
did not agree to this Section 8.

 

  (2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

  (c)

Transition and Other Assistance. During the 60 days after Termination Notice has
been given, you will take all actions the MF Global Group may reasonably request
to maintain for the MF Global Group the business, goodwill and business
relationships with any Clients. In addition, while you are employed, and
continuing after the termination of your employment with MF Global for a period
of two (2) years, upon receipt of reasonable notice from MF Global (including
outside counsel), you will respond and provide information with regard to
matters in which you have knowledge as a result of your employment with MF
Global, and will provide assistance to MF Global in the defense or prosecution
of any claim that may be made by or against the MF Global Group. Such
cooperation shall include, without limitation, serving as a witness at trial or
hearing, being deposed, and preparation for same or otherwise cooperating with
MF Global as

 

Bradley Abelow

      Page 10



--------------------------------------------------------------------------------

 

determined to be necessary by MF Global (including outside counsel) at its sole
discretion, for the defense or prosecution of a claim. During the two (2) year
period after termination of your employment with MF Global, MF Global shall
reimburse you for all pre-approved, reasonable expenses in connection therewith,
including travel expenses, and shall compensate you at a daily rate equal to
your Salary on the date your employment terminated, divided by 200, with days
used for preparation, travel and other related matters being included for
purposes of determining the compensation due to you. To the extent reasonably
practicable, MF Global shall provide you with notice at least 20 days prior to
the date on which any such travel is required.

 

  (d) Non-Competition. Until the end of the period stated in the Schedule, you
will not directly or indirectly:

 

  (1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

  (2) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

  (A) that is substantially related to any activity that you were engaged in,

 

  (B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the MF Global Group at any time during the year before the end
of your employment (or, if earlier, the year before the date of determination).

 

  (e) Non-Solicitation of Clients. Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

 

  (f) Non-Solicitation of MF Global Group Employees. Until the end of the period
stated in the Schedule, you will not attempt to Solicit anyone who is then an
employee of the MF Global Group (or who was an employee of the group within the
prior six (6) months) to resign from the MF Global Group or to apply for or
accept employment with any Competitive Enterprise.

 

  (g) Notice to New Employers. Before you accept employment with any other
person or entity while any of Section 8(c), (d), (e) or (f) is in effect, you
will provide the prospective employer with written notice of the provisions of
this Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

9. Effect of Excise Tax and Limits on Golden Parachute Payments.

 

  (a)

Contingent Reduction of Parachute Payments. If there is a change in ownership or
control of MF Global that would cause any payment or distribution by any member
of the MF Global Group or any other person or entity to you or for your benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or

 

Bradley Abelow

      Page 11



--------------------------------------------------------------------------------

 

otherwise) (a “Payment”) to be subject to the excise tax imposed by Section 4999
of the Code (such excise tax, together with any interest or penalties incurred
by you with respect to such excise tax, the “Excise Tax”), then you will receive
the greatest of the following, whichever gives you the highest net after-tax
amount (after taking into account federal, state, local and social security
taxes): (1) the Payments or (2) one dollar less than the amount of the Payments
that would subject you to the Excise Tax (the “Safe Harbor Amount”). If a
reduction in the Payments is necessary so that the Payments equal the Safe
Harbor Amount and none of the Payments is Nonqualified Deferred Compensation,
then the reduction shall occur in the manner you elect in writing prior to the
date of payment. If any Payment constitutes Nonqualified Deferred Compensation
or if you fail to elect an order, then the Payments to be reduced will be
determined in a manner which has the least economic cost to you and, to the
extent the economic cost is equivalent, will be reduced in the inverse order of
when payment would have been made to you, until the reduction is achieved.

 

  (b) Determination of the Payments. All determinations required to be made
under this Section 9, including whether and when the Safe Harbor Amount is
required and the amount of the reduction of the Payments and the assumptions to
be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by MF Global and reasonably acceptable to you
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to MF Global and you within 15 business days of the receipt of notice from
you that there has been a Payment, or such earlier time as is requested by MF
Global. All fees and expenses of the Accounting Firm shall be borne solely by MF
Global. Any determination by the Accounting Firm shall be binding upon MF Global
and you. You shall cooperate with any reasonable requests by the MF Global Group
in connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

10. Effect on Other Agreements; Entire Agreement.

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11. Successors.

 

  (a) Payments on Your Death. If you die and any amounts become payable under
this Agreement (including payments under Section 5(c), Section 5(d) and
Section 6), MF Global will pay those amounts to your estate.

 

  (b) Assignment by You. You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, will be void.

 

  (c) Assumption by any Surviving Company. Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
MF Global (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of MF Global’s consolidated assets (a
“Sale”),

 

Bradley Abelow

      Page 12



--------------------------------------------------------------------------------

 

MF Global will cause (1) the Surviving Company to unconditionally assume this
Agreement in writing and (2) a copy of the assumption to be provided to you. The
“Surviving Company” means (i) in a Reorganization, the entity resulting from the
Reorganization or (ii) in a Sale, the entity that has acquired all or
substantially all of the assets of MF Global. After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as MF Global under this
Agreement; provided that, if more than 50% of the voting securities eligible to
elect directors of the Surviving Company is beneficially owned by a second
entity (the “Parent Company”), (x) the determination of whether a material and
adverse change in your position or a material diminution in your authority,
responsibilities and reporting relationships for purposes of Section 6(b)(2)(A)
or (B) has occurred in connection with or following a Reorganization or Sale
shall be determined by reference to the Parent Company and (y) such a material
and adverse change and a material diminution shall be deemed to have occurred
under Section 6(b)(2)(A) and (B) unless immediately following such
Reorganization or Sale, and thereafter during the Agreement Term, you are the
senior-most operating officer of the Parent Company, reporting to the Chief
Executive Officer of the Parent Company. This Section 11(c) shall apply to each
Reorganization and Sale occurring during the Agreement Term.

 

 

12. Disputes.

 

  (a) Employment Matter. This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”).

 

  (b) Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 7, (2) a decision must be
rendered within 10 business days of the parties’ closing statements or
submission of post-hearing briefs and (3) the arbitration will be conducted
before a panel of three arbitrators, one selected by you within 10 days of the
commencement of arbitration, one selected by MF Global in the same period and
the third selected jointly by these arbitrators (or, if they are unable to agree
on an arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm other than a law firm, or individual, who provided services
to MF Global or you at any time during the previous 10 years). Notwithstanding
the preceding, to the extent the rules of any self-regulatory organization
applicable to the MF Global Group require an Employment Matter to be arbitrated
by different arbitration rules, such required arbitration rules will apply.

 

  (c) Limitation on Damages. You and the MF Global Group agree that there will
be no punitive damages payable as a result of any Employment Matter and agree
not to request punitive damages.

 

  (d) Injunctions and Enforcement of Arbitration Awards. You or the MF Global
Group may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7

 

Bradley Abelow

      Page 13



--------------------------------------------------------------------------------

 

and 8. You agree that (1) your violating any part of Sections 7 and 8 would
cause damage to the MF Global Group that cannot be measured or repaired, (2) the
MF Global Group therefore is entitled to an injunction, restraining order or
other equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

 

  (e) Jurisdiction and Choice of Forum. You and the MF Global Group irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 12(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the MF Global Group (1) acknowledge that the forum stated in this
Section 12(e) has a reasonable relation to this Agreement and to the
relationship between you and the MF Global Group and that the submission to the
forum will apply even if the forum chooses to apply non-forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 12(e) in the
forum stated in this Section, (3) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 12(e) and
(4) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on you and the MF Global Group. However, nothing in this Agreement
precludes you or the MF Global Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 12(b), 12(d)
and this 12(e).  

 

  (f) Waiver of Jury Trial. To the extent permitted by law, you and the MF
Global Group waive any and all rights to a jury trial with respect to any
Employment Matter.

 

  (g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

 

  (h) Costs. MF Global will pay all costs of the arbitration except, if
applicable, your petitioner’s filing fee. If the arbitrator or court of
competent jurisdiction determines that you have prevailed on the issues in
dispute in the arbitration or court proceeding, as the case may be, MF Global
will, upon presentment of appropriate documentation, pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any Employment Matter.

 

13. General Provisions.

 

  (a) Construction.

 

  (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,

 

Bradley Abelow

      Page 14



--------------------------------------------------------------------------------

 

partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

  (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.

 

  (3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

 

  (4) It is your and MF Global’s intention that this Agreement not be construed
more strictly with regard to you or MF Global.

 

  (b) Withholding. You and the MF Global Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the MF Global
Group may withhold from any payment any taxes that are required to be withheld
under any law, rule or regulation.

 

  (c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

  (d) No Set-off or Mitigation. Your and MF Global’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the MF Global Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment (except
as this Agreement specifically states).

 

  (e) Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

 

Bradley Abelow

      Page 15



--------------------------------------------------------------------------------

If to MF Global or to any other member of the MF Global Group, to:

MF Global Holdings Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention: General Counsel

Facsimile: 212-589-6215

 

  (f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

 

  (g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

  (h) Representations. You represent and warrant to MF Global that: (1) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

 

  (i) Recoupment.

 

  (1)

In the event of a restatement of MF Global’s consolidated financial statements
(beginning with the financial statements for the quarterly period next following
the date of this Agreement), MF Global shall have the right to take appropriate
action to recoup from you any portion of any Bonus and other equity or
non-equity compensation received by you the grant of which was tied to the
achievement of one or more specific performance targets, with respect to the
period for which such financial statements are restated (“Recoupment Amount”),
regardless of whether you engaged in any misconduct or were at fault or
responsible in any way for causing the restatement, if, as a result of such
restatement, you otherwise would not have received such Bonus or other
compensation (or portion thereof). In the event MF Global is entitled to, and
seeks, recoupment under this Section 13(i), you shall promptly reimburse the
Recoupment Amount to which MF Global is entitled to recoup hereunder. In the
event you fail to make prompt reimbursement of any such Recoupment Amount to
which MF Global is entitled to recoup and as to which MF Global seeks recoupment
hereunder, you acknowledge and agree that MF Global shall have the right to
(i) deduct such Recoupment Amount from the compensation or other payments due to
you from MF Global or (ii) to take any other appropriate action to recoup such
Recoupment

 

Bradley Abelow

      Page 16



--------------------------------------------------------------------------------

 

Amount. For purposes of this Section 13(i), the Recoupment Amount shall be
calculated on an after-tax basis unless such restatement results from your
misconduct within the meaning of Section 304 of the Sarbanes-Oxley Act of 2002.

 

  (2) You acknowledge that MF Global does not waive its right to seek recoupment
of any Recoupment Amount as described under this Section 13(i) for failure to
demand repayment or reduce the payments made to you. Any such waiver must be
done in a writing that is signed by both MF Global and you.

 

  (3) The rights contained in this Section 13(i) shall be in addition to, and
shall not limit, any other rights or remedies that MF Global may have under law
or in equity, including, without limitation, any rights MF Global may have under
any other MF Global recoupment policy or other agreement or arrangement with
you.

 

  (j) Third Party Beneficiaries. Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

 

  (k) Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours,

 

MF GLOBAL HOLDINGS LTD.

 

LOGO [g17355g45m48.jpg]

By:   Thomas Connolly Title:   Global Head of Human Resources

Accepted and agreed:

 

LOGO [g17355g69f82.jpg]

   

20 AUGUST 2010

  Bradley Abelow     Date  

 

Bradley Abelow

      Page 17



--------------------------------------------------------------------------------

Terms Schedule

to Employment Agreement of

Bradley Abelow

 

Name    Bradley Abelow Commencement Date    September 7, 2010 Position   

You will serve as Chief Operating Officer of MF Global

 

Your employment will be based in New York, New York. You acknowledge that your
duties will require substantial travel to other offices.

Reporting, Authority and Responsibilities    You will report directly to the
Chief Executive Officer of MF Global. Other Activities   

So long as they do not interfere with your responsibilities for the Firm, you
are authorized to undertake commitments to non-profit civic activities. The
following are approved:

 

A.     The Century Foundation, Trustee

 

B.     Just Vision, Board Member

 

C.     Regional Plan Association, Board member

 

D.     US Environmental Protection Agency, Chairman of the Finance Board

 

E.     Yale School of Management, Donaldson Fellow

 

Any additional non-profit or civic activities which you deem to be significant
should only be accepted in consultation with the Chief Executive Officer.

 

Additionally, you are authorized to undertake the following outside business
activities:

 

A.     New World Capital, Senior Advisor

 

B.     Coolerado Corporation, Board Member

 

Any additional outside business activities require prior approval of the Chief
Executive Officer.

Starting Salary    $1,500,000 per year. Bonus   

Your Bonus under this Agreement will be paid in a combination of cash and
equity-based awards as determined by the Board (or a committee of the Board).
The target for each of the cash and equity-based awards is $1,500,000 for the
fiscal year beginning on April 1, 2010.

 

The cash portion of your Bonus will be determined based on the achievement of
individual and performance goals under the terms of the applicable bonus plan or
programs established by the Board (or a committee of the Board), provided that
for the fiscal year ending March 31, 2011, your cash Bonus will not be less than
$1,500,000. This minimum amount will not be subject to the recoupment provisions
described in Section 13 (i) in this agreement.



--------------------------------------------------------------------------------

   The equity-based award portion of your Bonus will be granted under the MF
Global Holdings Ltd. Amended and Restated 2007 Long Term Incentive Plan (or a
successor plan) and shall be subject to the terms of that plan and the terms of
your award agreement under that plan (including vesting and performance
conditions). Additional Benefits    Reimbursement of expenses for financial, tax
and estate planning in an amount not to exceed $50,000 per calendar year. Stock
Option Grant   

MF Global will recommend to the Board (or a committee of the Board) that you be
granted a nonqualified stock option (the “Stock Option Grant”) to purchase
1,750,000 shares of common stock of MF Global. The per-share exercise price will
be equal to the closing price per share of common stock on the New York Stock
Exchange on the grant date. The stock option will be granted under a
non-stockholder approved arrangement outside of any MF Global equity plan
pursuant to the New York Stock Exchange’s “inducement exception.” You agree that
the granting of the stock option is an inducement material to your decision to
enter into this Agreement and accept employment with MF Global. The terms and
conditions of the stock option will be substantially similar to those of
MF Global’s Amended and Restated 2007 Long Term Incentive Plan (except that they
will not be granted under that plan) and the award agreements thereunder and the
Stock Option Grant will become vested and exercisable in respect of one-third of
the Stock Option Grant on each of the first, second and third anniversaries of
the grant date.

 

The shares of common stock of MF Global underlying the Stock Option Grant shall
be timely registered on Form S-8. Since this is an inducement award, it will not
be subject to the recoupment provisions described in Section 13 (i) in this
agreement.

Severance Period    Your Severance Multiplier will be 2.

Additional Entitlements on Termination of Employment
in Connection with Expiration

of the Agreement Term

  

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global provided notice of extension of the Agreement Term in accordance with
Section 2 and you provided timely notice of non-extension in accordance with
that Section, you will be entitled to (1) your Bonus for the fiscal year ending
on the expiration of the Agreement Term in accordance with the form and timing
provisions contemplated by Section 4(b), except that all service-based vesting
conditions of any equity-based award constituting part of such Bonus will be
deemed fully satisfied, (2) the service-based vesting conditions of one-third of
any equity-based award constituting part of your Bonus for the first prior
fiscal year will be deemed fully satisfied and (3) the service-based vesting
conditions of two-thirds of any equity-based award constituting part of your
Bonus for the second prior fiscal year will be deemed fully satisfied, or in the
case of clauses (2) and (3) such greater portion of the award as may be set
forth in the terms of award or otherwise by the Board (or a committee of the
Board).

 

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global did not provide notice of extension of the

 

Bradley Abelow

      Page 2



--------------------------------------------------------------------------------

  

Agreement Term in accordance with Section 2, then you will be entitled to (1)
your Bonus for the fiscal year ending on the expiration of the Agreement Term in
accordance with the form and timing provisions contemplated by Section 4(b),
except that all service-based vesting conditions of any equity-based award
constituting part of such Bonus will be deemed fully satisfied and (2) the
service-based vesting conditions of any equity-based award constituting part of
your Bonus for the first prior fiscal year and second prior fiscal year will be
deemed fully satisfied.

 

The settlement of the awards will continue in accordance with the relevant award
agreement and, if applicable, performance terms will continue in effect and be
measured without regard to your termination.

 

In the event of a termination of employment contemplated by Section 6(g), the
restrictions set forth in Section 8(d) shall not apply unless MF Global pays you
a cash lump sum amount equal to $2 million on the 55th day following the end of
your employment; provided, such $2 million amount shall not be payable to you
(but the restrictions set forth in Section 8(d) shall nevertheless apply) unless
you satisfy the condition of payment in Section 6(h).

Non-Competition Period    6 months after termination of employment with the MF
Global Group.

Non-Solicitation Period for

Clients

   6 months after termination of employment with the MF Global Group.
Non-Solicitation Period for Employees    6 months after termination of
employment with the MF Global Group.

 

Bradley Abelow

      Page 3